DOCUMENTS UNDER SEAL
                     Case 3:19-cr-00488-WHOClear
                                             Document
                                                 Form 4 Filed 10/15/19 Page 1 13
                                                           TOTAL TIME (m ins):
                                                                               of minutes
                                                                                  1
M AGISTRATE JUDGE                        DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                           Ada Means                                11:52-12:05
MAGISTRATE JUDGE                         DATE                                     NEW CASE         CASE NUMBER
Jacqueline Scott Corley                  October 15, 2019                                          CR19-0488 WHO
                                                    APPEARANCES
DEFENDANT                                AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.     RET.
Steven Drew                               34       Y         P     Sophia Whiting - Special App         APPT.
U.S. ATTORNEY                            INTERPRETER                            FIN. AFFT             COUNSEL APPT'D
Ajay Krishnamurty                        Mot required                           SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR               PARTIAL PAYMENT
                            Denise Mancia                          APPT'D COUNSEL                 OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                         STATUS
      13 mins                                                                                             TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT              BOND HEARING           IA REV PROB. or          OTHER
                                                                                 or S/R
       DETENTION HRG             ID / REMOV HRG           CHANGE PLEA            PROB. REVOC.             ATTY APPT
                                                                                                          HEARING
                                                   INITIAL APPEARANCE
         ADVISED               ADVISED                  NAME AS CHARGED            TRUE NAME:
         OF RIGHTS             OF CHARGES               IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON              READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                SUBSTANCE
                                                        RELEASE
      RELEASED            ISSUED                   AMT OF SECURITY        SPECIAL NOTES               PASSPORT
      ON O/R              APPEARANCE BOND          $ 50,000.00/PR                                     SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                    REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                 DETAINED      RELEASED         DETENTION HEARING            REMANDED
      FOR             SERVICES                                                AND FORMAL FINDINGS          TO CUSTODY
      DETENTION       REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
   CONSENT                     NOT GUILTY                 GUILTY                  GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT          OTHER:
   REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                  STATUS RE:
October 18, 2019                 HEARING                  HEARING               CONSENT                 TRIAL SET

AT:                              SUBMIT FINAN.            PRELIMINARY           CHANGE OF               STATUS
                                 AFFIDAVIT                HEARING               PLEA
10:30 a.m.                                                _____________                              I.D. of Counsel
BEFORE HON.                      DETENTION                ARRAIGNMENT            MOTIONS                JUDGMENT &
                                 HEARING                                                                SENTENCING
Corley
       TIME W AIVED              TIME EXCLUDABLE          IDENTITY /            PRETRIAL                PROB/SUP REV.
                                 UNDER 18 § USC           REMOVAL               CONFERENCE              HEARING
                                 3161                     HEARING
                                               ADDITIONAL PROCEEDINGS
AUSA's request to unseal the entire case is granted. Defendant may retained own counsel.
CC: JSC

                                                                                      DOCUMENT NUMBER:
